FRIENDLY, Circuit Judge
(concurring) :
As I read my brother Marshall’s learned and comprehensive opinion, we decide only that Article XXIV of the Treaty of Friendship and General Relations with Spain, 33 Stat. 2117, cannot be enforced against a Spanish naval deserter in the absence of lawful designation of “the competent national or local authorities.” Whether or not, by virtue of his position as “the sole organ of the nation in its external relations, and its sole representative with foreign nations” (John Marshall’s statement of March 7, 1800, Annals 6th Cong., vol. 613) and his constitutional duty to “take Care that the Laws be faithfully executed,” Art. II, § 3, the President would have inherent power to designate “the competent national or local authorities,” cf. McNair, The Law of Treaties 80 (1961), it is a fair inference that when Congress repealed Rev.Stat. § 5280, it understood he would have power to make that designation to the limited extent that the treaties with respect to the return of deserters were to remain effective. Cf. Cook v. United States, 288 U.S. 102, 118-119, 53 S.Ct. 305, 77 L.Ed. 641 (1913). If the point on which we decide had been squarely raised in relator’s petition to the district court, action might well have been taken by the chief executive to fill what we now find to be a procedural void that prevents the United States from discharging its obligations to Spain. Thus our order of reversal will allow the District Court to postpone relator’s release for a reasonable time to permit a suitable executive order to be issued if the President be so advised, as well as the alternative of an appropriate deportation proceeding under the Immigration and Nationality Act of 1952. Cf. In re Medley, Petitioner, 134 U.S. 160, 173-175, 10 S.Ct. 384, 33 L.Ed. 835 (1890). On that basis I concur in the judgment.